Exhibit 10.45 Summary of principal terms of the contract dated October 12, 2007, between the Company and D&K Engineering, Inc.for the Development and Prototype of a Man Portable Laser D&K Engineering was contracted October 12, 2007, by JMAR via Purchase Order 21100 on a Time and Materials (T&M) effort to provide engineering services for the purpose of re-packaging the components of an existing laser into a prototype man-portable unit for use in a LIBS system. The T&M estimate at the time of contract was $300,000 with an estimated burn rate of $60,000/month for a five month period. This estimate was prepared based on the assumptions at the time of contract award and was anticipated to change based on discussion and likely adjustments required regarding final requirements and architecture of the project and development and prototype manufacturing schedules. This new laser is being developed to support a new product line being introduced by JMAR. D&K
